By the Court.

1


Where, in a bill of costs offered for adjustment, are items for witnesses who, for any cause, were not sworn, if the items are objected to, an affidavit showing the attendance and travel of the witnesses, and stating that they were “necessary and material,” is not sufficient. There must be an affidavit stating facts which show the necessity of having them in attendance, which affidavit the party may furnish when the items are objected to.
Judgment affirmed.

 Dickinson, J., because of illness, took no part in this decision.